Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered. 

EXAMINER’S Comment
Applicant has submitted a request for continued examination on the current Application which has been allowed on 11/4/2020, without amending any of the claims. 
Two Information Disclosure Statements (IDS) have been submitted on 1/29/2021 and 2/12/2021 with various prior arts (domestic and foreign) as well as many non-patent literature documents (domestic and foreign patent office communication documents on similar or related subject matter patent applications) for the office to consider. 
These documents have been fully considered, the claims continue to be found allowable, as explained in more details in the “Allowable Subject Matter” section below. 
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 
The claimed invention is directed to a system projects a user-viewable, computer-generated or computer-fed image, wherein a head-mounted projector is used to project an image onto a retro-reflective surface, so only the viewer can see the image. 
The primary reason for allowance is that the claims recite “a method for image projection, comprising: providing a screen that includes a reflective surface, wherein the reflective surface is operative to diffuse reflection of one or more light beams at an angle less than 180 degrees; employing detection of diffused deflection of one or more light beams from the reflective surface to determine when a gaze of a user is directed to the reflective surface; in response to the user’s gaze being directed to the reflective surface, employing one or more light projectors to project an image onto the reflective surface, wherein two or more markings corresponding to the reflective surface are used to scale up or down a size of the projection of the image respective to the user's gaze, wherein the two or more markings are one or more of printed on the reflective surface or projected on the reflective surface; and in response to the user's gaze looking away from the reflective surface, the projection of the image is paused”. The closest prior arts from the submitted IDS list appear to be Callison (US 8636367) and Dussan (US 20170242104). However, they at least fail to render the underlined portion of the claim limitation obvious, alone or in combination. 
For prior arts Bjoern Haase (US20070211329A1), Shpunt et al. (US 20170097407), da Silva et al. (US 20120236379), BAUMER ELECTRIC AG (EP2711667), 3DV SYSTEMS (WO 2002004247) submitted on 1/29/2021, and Gruver et al. (US 20160282468) submitted on 2/12/2021, the subject matters of these documents are related to device and method for optical distance measurement, multi-mirror scanning depth engine, Ladar using mems scanning, distance measuring device, method and apparatus for providing adaptive illumination, and vehicle with multiple light detection and ranging devices, respectively. While there are some related contents to the current application in these documents, they do not disclose enough relevant teachings, either singly or in combination, to render the current claim language obvious. Three other patent documents submitted on 2/12/2021, namely, Dussan (US 20170242104), BAUMER ELECTRIC AG (EP2711667) and 3DV SYSTEMS (WO 2002004247), are duplicates from the IDS list submitted on 1/29/2021. 
Similarly, for the eleven office communication documents submitted on 1/29/2021 (and the exact same documents submitted again on 2/12/2021), they contain related subject matters to the Application, but fail to render the current claim language obvious either alone or in combination. The most relevant document appears to be the Office Communication for U.S. Patent Application No. 16/435392, which was allowed on 12/01/2020 based on relevant Reference Yee (US 2007/0046625), this reference does not appears to render the current Application obvious either. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621